IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20599
                        Conference Calendar



JOHNNY CORDOBA,

                                         Plaintiff-Appellant,

versus

CHARLES BACARISSE,

                                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-919
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Johnny Cordoba, Texas prisoner # 702311, challenges the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

lawsuit as frivolous and for failure to state a claim, pursuant

to 28 U.S.C. § 1915(e)(2)(B).   He renews his claim that Bacarisse

and various Texas Department of Criminal Justice (“TDCJ”)

officials violated his constitutional right of access to the

courts.

     The district court’s dismissal was proper because the true

nature of Cordoba’s complaint was an indirect challenge to his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20599
                                 -2-

conviction and sentence.   As such, it is barred.    See Heck v.

Humphrey, 512 U.S. 477, 487 (1994).   Alternatively, dismissal was

appropriate because Cordoba could not prove the required injury

resulting from the denial of access as he filed a direct appeal,

a state habeas application, and a 28 U.S.C. § 2254 petition.       See

Lewis v. Casey, 518 U.S. 343, 349-51 (1996); Brewer v. Wilkinson,

3 F.3d 816, 821 (5th Cir. 1993); see also Chriceol v. Phillips,

169 F.3d 313, 317 (5th Cir. 1999).    The fact that each of these

ultimately proved unsuccessful is not sufficient to establish the

required injury.    See Chriceol, 169 F.3d at 317.

     Moreover, Cordoba had no constitutional right to have

documents forwarded in his state-habeas proceedings.**    Cf.

Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997).

Cordoba similarly had no constitutional right to counsel in his

federal-habeas proceedings due to his functional illiteracy, the

apparent basis for his denial-of-access claim against the TDCJ

officials.   See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);

Johnson v. Hargett, 978 F.2d 855, 859 (5th Cir. 1992).

     Cordoba has not demonstrated any error in the district

court’s judgment.   Accordingly, that judgment is AFFIRMED.     His

motion for the appointment of counsel is DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.




     **
       Additionally, as the district court found, the state-
court record demonstrates that all records were in fact forwarded
to the Texas Court of Criminal Appeals.